DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 directed to a method for manufacturing a high strength steel material non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 3/1/2021.
1. (Currently Amended) A steel material comprising: 0.04-0.14 wt% of carbon , , of vanadium , , of phosphorus , , of sulfur 
comprising a mixed structure of ferrite, pearlite, bainite and a martensite-austenite an area percent of the martensite-austenite composite phase is 3.5% or less, 
wherein an area percent of ferrite is 82% or more and less than 100%.

 wt%, and the nitrogen  wt% or more and less than 0.010 wt%.

4. (Currently Amended) The steel material of claim 1, wherein an average 

5. (Currently Amended) The steel material of claim 1, comprising  wt% or more of carbonitrides having an average size of 300 nm or less.

6. (Currently Amended) The steel material of claim 1, wherein a yield ratio 

7. -10.	(Canceled)  

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the steel material as claimed. In particular, the closest prior art, Kumagai (US 2008/0295920), as discussed in pp. 4-5 of the Non-Final Rejection dated 9/4/2020, teaches a steel material comprising, in wt. %, 0.03-0.07% C, 0.1-0.6% Si, 0.8-2.0% Mn, 0.003-0.1% Al (i.e., sol. Al), 0.025-0.1% Nb, 0.01-0.03% V, 0.005-0.1% Ti, 0.1-0.8% Cu, 0.1-1% Ni, 0.1-0.8% Cr, 0.05-0.3% Mo, 0.0005-0.01% Ca, over 0.0025% to 0.008% N, 0.02% or less P, 0.02% or less S, and a balance of Fe and inevitable impurities ([0009], [0019]-[0027], [0029]-[0038], [0053]), which satisfies or overlaps with the instantly claimed chemical composition ranges. Regarding the Al content, one of ordinary skill in the art would understand that the Al content taught in Kumagai prima facie case of obviousness exists. See MPEP §2144.05.
Kumagai teaches that its steel material has a mixed structure of bainite and ferrite with a volume fraction of 30% or more of bainite, and a sum of volume fractions of pearlite and martensite-austenite (MA) is 3% or less ([0012]), which satisfies the instantly claimed limitation “comprising a mixed structure of ferrite, pearlite, bainite and a martensite-austenite composite phase as a microstructure” and overlaps with the instantly claimed range of “an area percent of the martensite-austenite composite phase is 3.5% or less.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Note that volume fraction values are expected to be the same or very close to area percent values for a given thickness of steel material, because these two figures generally describe the same values as the measure of volume fraction is the integration of the area percent over the thickness of the portion of steel material.
However, Kumagai does not teach or fairly suggest wherein an area percent of ferrite is 82% or more and less than 100%. In contrast, as discussed above. In contrast, Kumagai teaches a mixed structure of bainite and ferrite with a volume fraction of 30% or more ([0012]), which means that the volume fraction of ferrite is limited to 70% or less in the steel material of Kumagai.
Another close prior art, Kim et al. (KR 2013-0076569), as discussed in p. 8 of the Non-Final Rejection dated 9/4/2020, teaches a steel material having a composition comprising, in wt. %, 0.03-0.18% of C, 0.05-0.5% of Si, 0.5-2.0% of Mn, 0.005-0.1% of Al (i.e., sol. Al), 0.15-0.5% of Cu, 0.15-1.0% of Ni, 0.01-0.05% of Nb, 0.01-0.05% of Ti, 0.001-0.003% of Ca, 0.001-0.01% of N, 0.012% or less of P and 0.0015% or less of S, further comprising any one type among 0.05-0.3% of Mo, 0.05-0.5% of Cr, 0.05-0.3% of W and 0.01-0.05% V, and comprising the balance of Fe and other inevitable impurities (Abstract, [0026]-[0065]), which overlaps with the instantly claimed ranges. However, Kim et al. teaches that its microstructure is a single phase structure of ferrite ([0021], [0085]-[0086]), and teaches that 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2 and 4-6 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 12/1/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/061,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734